92 Ga. App. 726 (1955)
89 S.E.2d 831
BOLIN
v.
PENNSYLVANIA THRESHERMEN & FARMERS MUTUAL CASUALTY INSURANCE CO. et al.
35788.
Court of Appeals of Georgia.
Decided September 27, 1955.
Rehearing Denied October 11, 1955.
Benjamin Zeesman, for plaintiff in error.
Wright & Reddick, Geo. P. Wright, contra.
QUILLIAN, J.
1. A person engaged in the business of a motor common carrier under a certificate issued by the Public Service Commission cannot be sued in a county other than that of his residence for personal injuries or damage resulting from the negligent operation of a motor vehicle used in the conduct of the business. Youmans v. Hickman, 179 Ga. 684 (177 S.E. 238).
2. A common carrier that negligently injures a person, and the insurance company that issues the carrier an indemnity policy under the provisions of Code § 68-612, are neither joint tortfeasors nor joint contractors, so as to bring the carrier and the insurance company within the provisions of Code (Ann.) § 2-4904, permitting suit to be instituted against joint obligors or joint tortfeasors in the county of either. The liability of the carrier to the injured person arises from a tort in the commission of which the insurance company is not concerned. The insurance company's obligation to pay the damages caused by the carrier's negligence is a contractual duty not assumed by the carrier. It follows that, while by special statute (Code § 68-612), joinder of the carrier and insurance company in the same action is permitted, a natural person engaged in the business of a common carrier cannot be joined with the insurance company in a suit instituted elsewhere than in the county where he resides.
Judgment affirmed. Felton, C. J., and Nichols J., concur.